Pannell, Judge.
This is an appeal from the judgment of the superior court affirming an award of the State Board of Workmen’s Compensation, which found that the employee suffered an original compensable injury on November 28, 1966, about which the employer was notified in accordance with Code § 114-303, and that claimant, on July 8, 1968, after having continued to work off and on during the interim, was forced to cease work entirely because of the aggravation of the original injury arising out of and in the course of the employment, and that an application for hearing filed on August 9, *6701968, was within the statute of limitation and awarded compensation accordingly. The evidence here was sufficient to authorize the findings which supported the application of the rulings of this court in Noles v. Aragon Mills, 114 Ga. App. 130 (150 SE2d 305) and Mallory v. American Cas. Co., 114 Ga. App. 641 (152 SE2d 592), that, under these circumstances, the statute of limitation would run from the date the employee was forced to cease work, if the aggravation of the original injury was attributable to the continued employment.
Argued January 9, 1970
Decided April 14, 1970.
Calhoun ■& Kernaghan, William C. Calhoun, for appellants.
George B. Bushing, for appellee.

Judgment affirmed.


Jordan, P. J., and Eberhardt, J., concur.